UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 March 14, 2011 Date of Report (Date of earliest event reported) CAPITAL ONE FINANCIAL CORPORATION (Exact name of registrant as specified in its chapter) Delaware 1-13300 54-1719854 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1680 Capital One Drive, McLean, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 720-1000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure. The Company hereby furnishes the information in Exhibit 99.1 hereto, Monthly Charge-off and Delinquency Statistics — As of and for the month ended February 28, 2011. Note: Information in this report (including the exhibit) furnished pursuant to Item 7.01 shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. This report will not be deemed an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. Furthermore, the information provided in Exhibit 99.1 shall not be deemed to be incorporated by reference into the filings of the Company under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (c) Exhibits Exhibit Description Monthly Charge-off and Delinquency Statistics — As of and for the month ended February 28, 2011 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL ONE FINANCIAL CORPORATION Dated: March 14, 2011 By: /s/ Gary Perlin Gary L. Perlin Chief Financial Officer 3 EXHIBIT INDEX Monthly Charge-off and Delinquency Statistics — As of and for the month ended February 28, 2011 4
